DETAILED ACTION
The following is in response to the arguments and amendments filed 11/9/2020.   Claims 1, 3-8, 24-29, 37-47 are pending.  Claims 2, 9-23 and 30-36 are canceled, 41-45 are withdrawn from consideration.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 and 26, the final limitation of claim 1 and 26 is directed to social network parameters being inferred variables but the original specification at paragraph 41 only provides for social network parameters to be derived/observed variables “…The attributes can 8 
Via Electronic Filing Attorney Docket No. 35006-691COlUSFiling Date: July 24, 2015 Customer No. 76615include observed variables …including: …social network data, …and any other observed variable. Further, the attributes can include derived or inferred variables, such derived variables including: text keywords, n-grams, merger and acquisition transaction data, parameters of social networks such as connectedness (for example, roll-up activity), and any other derived variable...”emphasis added) making the claim and its dependent claims indefinite.  Applicant should correct.

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments have overcome the prior rejections under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea

(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) 
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).

See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B,and the claim should be rejected for lack of subject matter eligibility.

Claims 1, 3-8, 24-29, 37-40 and 46-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a best offer, forming a decision tree and comparing performance of the tree with a challenger tree.
, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “forming” in the context of this claim encompasses the user thinking what to put into a decision process and following the steps and getting a decision with the best attributes.  Further, the limitations of comparing the performance of a decision tree with a challenge tree and the best tree is chosen based on consequences, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and comparing by reviewing the results in the mind to see which is better but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the obtaining, forming and determining steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a best attribute) such that it amounts no more than mere instructions to apply the exception 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining, forming and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the claims also fall into the “Certain methods of organizing human activity” group which includes: fundamental economic principles or practices (specifically directed to  advertising, marketing or sales activities or behaviors and business relations--finding the best offers for a customer is a marketing, sales and business relations activity as well as  following rules or instructions (decision trees/models for making decisions). The instant relates to following rules, business relations, marketing or sales activities or behaviors and managing personal behavior (advertising)which is an abstract idea.  The mere nominal recitation of a generic programmable processor does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of determining offers based on  attributes of individuals in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing offers decision process. Simply 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the forming, comparing and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
	Claims 1, 3-8, 24-29, 37-40 and 46-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claims are directed to the abstract idea of collecting and analyzing data for a marketing offer using decision trees.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, 
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment.  
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea and are simply a generic recitation of a computer and a computer network performing their generic computer functions. The claim amounts to no more than stating collect data and analyze in a decision tree on a compute. Taking the elements both individually and as a combination, the 
Further, the elements of the dependent claims (forming a decision model, forming a causal model, best offer evaluation, changing values of attributes, performance of the decision tree, characteristics of the observed and inferred and predictive variables, score calculation, increases in credit limits, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 38 and 40.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 3-8, and 24-29, 37 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz et al. (US 2001/0014868 A1) in view of Gupta et al (US 2009/0112753A1) in view of Hill et al. (US 2010/0306249 A1).
Specifically as to claim 1, Herz et al. disclose a method  comprising (abstract): obtaining, by at least one programmable  processor of the at least one computing system, data associated with a plurality of individuals, one or more of the plurality of  individuals associated with a plurality of attributes (abstract; Figs. 1, 4, shopper profiles page 8, paragraphs 141 and 154); determining, by the at least one programmable processor and based on the obtained data, a plurality of  possible offers for the plurality of individuals, (see paragraphs 138-142, 154 and figures 1, 4, 5a/b); determining, by at least one programmable processor and from the plurality of offers, a best offer for one or more of the plurality of  attributes (abstract; paragraphs 138-142); forming, by the at least one programmable processor, a decision tree [graph] characterizing best offers for corresponding attributes, (Fig. 1-2;  see paragraphs 138, 141, 154); comparing, by the at least one programmable processor, performance of the decision tree with performance of a challenger decision tree[graph] to obtain a best performing decision tree[graph], the best performing decision tree being one of the decision tree or the challenger decision tree that performs better by providing a maximum business advantage or efficacy based on possible consequences determined from the decision tree and the challenger decision tree (see paragraphs 151-154) and, transmitting, by the at least one programmable processor, offers to one or more of the plurality of individuals in accordance with the best performing decision tree[graph] for a threshold time limit (abstract; see paragraphs 138-156; Figs. 4, 5a and b) but does not specifically disclose determining for each attribute of the individual  and wherein the plurality of attributes comprise observed variables, inferred variable and a score, wherein the observed 
Gupta et al. disclose a financial data system obtaining data associated with a plurality of attributes (abstract; Figs. 1-5, 8, 9, 12, 14;  para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220) and comparison of challenger/champion decision tree strategies (see para 142).
Hill discloses the plurality of attributes comprise observed variable, inferred variable and a score and wherein the variable comprises data provided by social network data (see at least figure 5).  Alternatively, Examiner takes Official notice it is well known to use social network data as a variable in determining credit risk (see Freeman 2004 previously cited documentary evidence).
	It would have been obvious to one of ordinary skill in the art to include in the financial system of Herz et al. the ability to use a plurality of attributes as taught by Gupta et al. and the ability to use social network (media) data as taught by Hill et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It was well known in the art at the time of the invention that the use of Bayesian probability combined with causal models (Bayesian networks) enables the factoring in of causal relationships and dependencies.  (Fenton et al. cited for general reference (not relied upon) to show what was generally known in the art at  person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claim 3, determining, by the at least one programmable processor and using the obtained data, a plurality of causal models; and forming, by the at least one programmable processor and by joining two or more causal models, a decision model that evaluates one or more objectives of an entity, the causal model being used to determine the best offer for each attribute (see Herz et al. paragraphs 240 and 246). 
Specifically as to claim 4, wherein the causal models characterize a response of an individual to a historical offer (see Herz et al. paragraph 162). 
Specifically as to claim 5, wherein the determining of the best offer is based on evaluation of at least one of a global maximum value and a local maximum value by the decision model (inherent in offer based decision trees, see Herz et al. paragraphs 178-185). 
Specifically as to claim 6, wherein the challenger decision trees are obtained by changing values of some attributes associated with the decision tree (see paragraph 186). 
Specifically as to claim 7, the challenger decision trees are obtained by changing values of some attributes associated with the decision tree (see paragraph 186); the performance of the decision tree is characterized by efficacy provided by implementing a strategy associated with the decision tree, the efficacy associated with the decision tree being based on a plurality of iterations of strategy evolution (Herz et al. abstract; see paragraphs 240-258); and the performance of the challenger decision tree is characterized by efficacy provided by implementing a strategy associated with the challenger decision tree, the efficacy associated with the challenger decision tree being based on a plurality of iterations of strategy evolution (Herz et al. abstract; paragraphs 170-182). 

	Specifically as to claim 24, wherein the plurality of attributes comprise observed variables known at time of provision of providing the offers, inferred variables, predictive variables, and a score (design choice, see above rejection and citations for claim 1 including Herz et al. paragraphs 170-182, 236-241).
	Specifically as to claim 25, wherein the observed variables comprise: data filled by customers in applications, data associated with financial-accounts, demographics data, transaction data, credit bureau data, credit card score, credit card usage data, risk score, revenue 5 Docket No.: 35006-691CO1USPreliminary Amendmentscore, credit line utilization data, social network data, conversations of one or more customers with one of other customers and third parties, and third party data (design choice, see above rejection and citations for claim 1 including Herz et al. paragraphs 138-142, 154 and figures 1, 4, 5a/b; Gupta et al. abstract; Figs. 1-5, 8, 9, 12, 14; para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220 and Hill (see at least figure 5).
Gupta et al. disclose a financial data system obtaining data associated with a plurality of attributes (abstract; Figs. 1-5, 8, 9, 12, 14;  para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220) and comparison of challenger/champion decision tree strategies (see para 142).
Hill discloses the plurality of attributes comprise observed variable, inferred variable and a score and wherein the variable comprises data provided by social network data (see at least figure 5).  Alternatively, Examiner takes Official notice it is well known to use social network data as a variable in determining credit risk (see Freeman 2004 previously cited documentary evidence).
 person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claim 26, wherein the inferred variables comprise: text keywords, n-grams, merger and acquisition transaction data, and parameters of social networks (design choice, see above rejection and citations for claim 1 including Herz et al. paragraphs 170-182, 236-241, 138-142, 154 and figures 1, 4, 5a/b; Gupta et al. abstract; Figs. 1-5, 8, 9, 12, 14; para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220 and Hill (see at least figure 5).
Gupta et al. disclose a financial data system obtaining data associated with a plurality of attributes (abstract; Figs. 1-5, 8, 9, 12, 14;  para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220) and comparison of challenger/champion decision tree strategies (see para 142).
Hill discloses the plurality of attributes comprise observed variable, inferred variable and a score and wherein the variable comprises data provided by social network data (see at least 
	It would have been obvious to one of ordinary skill in the art to include in the financial system of Herz et al. the ability to use a plurality of attributes as taught by Gupta et al. and the ability to use social network (media) data as taught by Hill et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It was well known in the art at the time of the invention that the use of Bayesian probability combined with causal models (Bayesian networks) enables the factoring in of causal relationships and dependencies.  (Fenton et al. cited for general reference (not relied upon) to show what was generally known in the art at the time of the invention).  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claim 27, wherein the predictive variables comprise: likelihood to default over a predetermined period of time in future, and expected customer lifetime value (see above rejection and citations for claim 1 including Herz et al. Fig. 1-2; see Herz et al.  paragraphs 138, 141, and 154, 170-182, 236-241, 138-142, 154 and figures 1, 4, 5a/b; Gupta et al. abstract; Figs. 1-5, 8, 9, 12, 14; para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220 and Hill (see at least figure 5)).
Gupta et al. disclose a financial data system obtaining data associated with a plurality of attributes (abstract; Figs. 1-5, 8, 9, 12, 14;  para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-
Hill discloses the plurality of attributes comprise observed variable, inferred variable and a score and wherein the variable comprises data provided by social network data (see at least figure 5).  Alternatively, Examiner takes Official notice it is well known to use social network data as a variable in determining credit risk (see Freeman 2004 previously cited documentary evidence).
	It would have been obvious to one of ordinary skill in the art to include in the financial system of Herz et al. the ability to use a plurality of attributes as taught by Gupta et al. and the ability to use social network (media) data as taught by Hill et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It was well known in the art at the time of the invention that the use of Bayesian probability combined with causal models (Bayesian networks) enables the factoring in of causal relationships and dependencies.  (Fenton et al. cited for general reference (not relied upon) to show what was generally known in the art at the time of the invention).  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claim 28, wherein the score is calculated based on the observed variables (see above rejection and citations for claim 1 including Herz et al. paragraphs 170-182, 236-241, 138-142, 154 and figures 1, 4, 5a/b; Gupta et al. abstract; Figs. 1-5, 8, 9, 12, 14; para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220 and Hill (see at least figure 5)).

Hill discloses the plurality of attributes comprise observed variable, inferred variable and a score and wherein the variable comprises data provided by social network data (see at least figure 5).  Alternatively, Examiner takes Official notice it is well known to use social network data as a variable in determining credit risk (see Freeman 2004 previously cited documentary evidence).
	It would have been obvious to one of ordinary skill in the art to include in the financial system of Herz et al. the ability to use a plurality of attributes as taught by Gupta et al. and the ability to use social network (media) data as taught by Hill et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It was well known in the art at the time of the invention that the use of Bayesian probability combined with causal models (Bayesian networks) enables the factoring in of causal relationships and dependencies.  (Fenton et al. cited for general reference (not relied upon) to show what was generally known in the art at the time of the invention).  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claim 29, wherein the plurality of offers comprise a plurality of increases in credit limits for each of one or more individuals of the plurality of individuals (see Herz et al. paragraphs 138-142, 154 and figures 1, 4, 5a/b).

Specifically as to claim 32, wherein the historical-offer characterizes one of: an increase in credit limit of an individual (see paragraphs 170-182, 236-241).
Specifically as to claim 37, wherein: each decision tree is one of a graph and a model that characterizes decisions and possible consequences; and the consequences comprise one or more of: chance outcomes, resource costs, and efficacy (see Herz et al. paragraphs 170-182, 236-241).
Specifically as to claim 46, subsequent to the threshold time period elapsing, re-performing one or more of the obtaining of data associated with the one or more of the plurality of individuals associated with a plurality of attributes, the determining a plurality of possible offers for the plurality of individuals, the determining a best offer for one or more of the plurality of attributes, the forming of another decision tree characterizing best offers for corresponding attributes, the comparing performance of the another decision tree with the performance of another challenger decision tree to obtain another best performing decision tree, and the transmitting offers to one or more of the plurality of individuals in accordance with the another best performing decision tree (see above reasoning in the rejection for claim 1 including Hertz paragraph 17, 138, 141, and 154, 170-182, 236-241, 138-142, 154 and figures 1, 4, 5a/b).
Gupta et al. disclose a financial data system obtaining data associated with a plurality of attributes (abstract; Figs. 1-5, 8, 9, 12, 14;  para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220) and comparison of challenger/champion decision tree strategies (see para 142).
Hill discloses the plurality of attributes comprise observed variable, inferred variable and a score and wherein the variable comprises data provided by social network data (see at least 
It would have been obvious to one of ordinary skill in the art to include in the financial system of Herz et al. the ability to use a plurality of attributes as taught by Gupta et al. and the ability to use social network (media) data as taught by Hill et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It was well known in the art at the time of the invention that the use of Bayesian probability combined with causal models (Bayesian networks) enables the factoring in of causal relationships and dependencies.
 (Fenton et al. cited for general reference (not relied upon) to show what was generally known in the art at the time of the invention).  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Claims 38-40, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz et al. (US 2001/0014868 A1) in view of Gupta et al (US 2009/0112753A1).
Specifically as to claims 38 and 40, Herz et al. disclose a system and related non-transitory computer readable medium) comprising (abstract):at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: obtaining, data associated with a plurality of individuals, each individual associated with a plurality of attributes (abstract; Figs. 1, 4, shopper profiles page 8, paragraphs 141 and 154); determining, based on the obtained data, a plurality of possible offers for the plurality of individuals, the offer being associated with whether an individual from among the 
Gupta et al. disclose a financial data system obtaining data associated with a plurality of attributes (abstract; Figs. 1-5, 8, 9, 12, 14; para 005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220) and comparison of challenger/champion decision tree strategies (see para 142).
It would have been obvious to one of ordinary skill in the art to include in the financial system of Herz et al. the ability to use a plurality of attributes as taught by Gupta et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It was well  person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claim 39, wherein: each decision tree is one of a graph and a model that characterizes decisions and possible consequences; and the consequences comprise one or more of: chance outcomes, resource costs, and efficacy (see above rejection for claim 38 including Herz et al. paragraphs 170-182, 236-241 and Gupta et al. abstract; Figs. 1-5, 8, 9, 12, 14; para 005-7, 0095, 0110-114, 0120, 0127-130, 0138-142, 0147, 0151-154, 0172, 0220).
Specifically as to claim 47, assigning one or more of the plurality of individuals to one of the decision tree and the challenger decision tree, the plurality of attributes associated with the plurality of individuals including a risk score and a credit line utilization, wherein the assigning the one or more of the plurality of individuals to one of the decision tree and the challenger decision tree produces at least one common support region characterized by including individuals of the plurality of individuals that qualify for different levels of credit line increase based on the plurality of attributes including the risk score and the credit line utilization; and extending alternative offers, based on one of the decision tree and the challenger decision tree, to the plurality of individuals in the at least one common support region (see above reasoning in rejection of claim 38 including  Herz et al. paragraphs 5, 19, 52-54, 239 and 240).
Gupta et al. disclose a financial data system obtaining data associated with a plurality of attributes (abstract; Figs. 1-5, 8, 9, 12, 14;  para 0005-7, 0095, 0110-114, 0120, 0127-130, 0138-
It would have been obvious to one of ordinary skill in the art to include in the financial system of Herz et al. the ability to use a plurality of attributes as taught by Gupta et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It was well known in the art at the time of the invention that the use of Bayesian probability combined with causal models (Bayesian networks) enables the factoring in of causal relationships and dependencies.   (Fenton et al. cited for general reference (not relied upon) to show what was generally known in the art at the time of the invention).  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.
With regards to applicant’s argument with respect to the Objection to the Specification for reciting social network parameters may be inferred variables, Examiner respectfully disagrees.  Applicant has provide a reference to specification paragraphs 39, 41, 43 and 61 and reproduced a section of paragraph 41 (Examiner notes a typographical error in paragraph reference to paragraph 43, the actual paragraph recited in the remarks is original paragraph 41).  Examiner cannot find a reference to social network parameters being inferred variables.  By 
With regards to applicant’s arguments with respect to 35 USC 103 with respect to teaching, suggestion or motivation (TSM), Examiner respectfully disagrees.  TSM is but one rationale an Examiner may base  a finding obviousness.  The following rationales are to be considered when making a conclusion of obviousness:  (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) ‘‘Obvious to try’’—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  In short, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to be able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. (The Court in KSR identified a number of rationales to support a conclusion of obviousness which are consistent with the proper 
With regards to applicant’s argument the reference do not show comparison between the decision tree and the challenger decision tree, Examiner respectfully disagrees.  Gupta discloses the champion and challenger strategies of in para 142.  Further, it is well known in decision modeling to compare your decision tree to a challenger decision tree in credit optimization for credit limit incentives (see for reference of well known, cited not relied upon, in the attached PTO 892, Vijay S. Desai "Credit Limit Optimization (CLO) for Credit Cards" September 8, 2005, CSCC IX, Edinburgh Page 2, for example).  This argument was presented to applicant in the prior office action but was not acknowledged in applicant’s response.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done in comparing the decision trees to determine the best performing decision tree.  See also Lee et al. 2006.  Further, the limitation of “by providing a maximum business advantage or efficacy based on possible consequence determine for the decision tree is a limitation directed to purported merits and functioning and not to positively recited limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure (method) is capable of performing the intended use, then it meets the claim.
With regards to applicants’ arguments with respect to claim 6, 7 and 38 “obtaining a challenger decision tree by changing values of some attributes associated with the decision tree is not disclosed by Herz. The cited portion of Herz (i.e., para. 186) on page 16 of the Office Action fails to reasonably teach or suggest the use of two decision trees, one being a challenger decision  person of ordinary skill (causal modeling in decision-making, uncertainty and risk) would have understood prior art teachings, or what a person of ordinary skill would have known or could have done (see Fenton et al. 2011 cited to show ordinary skill in the art at the time of the invention).  Further, Examiner knows of no requirement for the length of a citation/teaching in a reference.  Reference to relevant sections of a citation has been provided.
Applicant’s arguments on pages 15-17 are unclear.  The arguments follow remarks with respect to claims 6, 7 and 38 (Examiner notes applicant has only argued the limitations of claim 6) but may be directed to claim 1.  
With regards to using social network data as a variable, in addition to the above cited recitations, Examiner notes it is well known to “data mine” social network data to find attributes about an individuals’ behaviors, sees for example, Freeman 2004 directed to the well-known use of social media data for risk determination and for targeting advertisements, offers, etc..  Again, Examiner knows of no requirement for the length of a citation/teaching in a reference.
With regards to Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art because the traversal by applicant was inadequate.  To stating why the noticed fact is not considered to be common knowledge or well-known in the art. (See 37 CFR 1.111(b).  See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”)).  A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.  Examiner provided documentary evidence in the prior office action (see MPEP 2144.03).   See 37 CFR 1.104(d)(2).  The Official Notice is made Final.	With regards to applicant’s arguments with respect the rejection of claims 24-26 under 35 USC 103, Examiner respectfully disagrees.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With regards to applicant’s argument Herz et al. does not disclose “a credit line increase as recited in claims 38 and 40,” Examiner respectfully disagrees.  As recited in the above rejections, Herz teaches an increase in a credit line by offering store credit (see specifically para 239) and by increasing purchase limits which is within the scope of increasing a credit line see specifically at least para 240 (purchase limits).  Further, Examiner knows of no specific legal requirement to provide word for word matching.   Examiner asserts that in considering a 
For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination (see In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004)). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments, even if such non-preferred embodiments are described as somewhat inferior (see In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994)).
	The ‘‘mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.’’ (Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be ‘‘so great as to render the [claim] nonobvious to one reasonably skilled in the art.’’ (Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.  

	With regards to applicant’s argument with respect to claim 47, Herz does not disclose “extending alternative offers based on one of the decision tree and the challenger decision tree to individuals in at least one common support region, where the common support region includes individuals that qualify for different19 Via EFS Docket No. 35006-691CO1USlevels of credit line increase based on the plurality of attributes including risk score and credit line utilization” Examiner respectfully disagrees.  It would have been obvious to one of ordinary skill in the art to include in the financial system of Herz et al. the ability to use a plurality of attributes as taught by Gupta et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It was well known in the art at the time of the invention that the use of Bayesian probability combined with causal models (Bayesian networks) enables the factoring in of causal relationships and dependencies.   (Fenton et al. cited for general reference (not relied upon) to show what was generally known in the art at the time of the invention).  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.  
With regards to applicant’s argument Herz et al. /Gupta et al. do not recite the offer being associated with whether an individual from among the plurality of individuals qualifies for a credit line increase, Examiner disagrees.  Herz et al. and Gupta et al. are directed to providing increases in credit/incentives to individuals as recited and reasoned above and as such, an offer is provide for the qualified individual.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant is reminded, when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 35 U.S.C. 103 bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (KSR, 550 U.S. at l, 82 USPQ2d at 1396). When considering obviousness of a combination of known elements, the operative question is thus ‘‘whether the improvement is more than the predictable use of prior art elements according to their established functions.’’ (KSR, 550 U.S. at l, 82 USPQ2d at 1396).
With regards to applicant’s argument with respect to a failure to provide any analysis as to why the claimed combination of elements are routine and conventional, Examiner has not 
Applicants argue that the § 101 rejection cannot be sustained because the Examiner has presented no supporting evidence that the claims are directed to a patent-ineligible abstract idea. Applicants, thus, ostensibly maintain that because there is no evidentiary support of record for the Examiner’s findings, the Examiner has failed to establish a prima facie case of patent-ineligibility (id.).
Examiner is aware of no controlling authority that requires the Office to provide factual evidence to support a finding that a claim is directed to an abstract idea. Nor, contrary to Applicant’s suggestion that there is any such requirement. Instead, the Federal Circuit has repeatedly noted that “the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. Id.', see also Chester v. Miller,906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 “is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.”).
 
With regards to applicant’s argument to novelty, one must keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” (Parker v. Flook, 437 U.S. 584, 591‐92 (1978); and Myriad Genetics, 133 S. Ct. at 2116, quoting Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1293 (2012).).
With regards to applicant’s arguments that claims 1, 3-8, and 24-29, 37-40, and 46-47 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to the abstract idea grouping of methods of organizing human activity, including fundamental economic practices, business relations and sales activities that includes collecting and analyzing data for a business.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to as evidenced by applicant’s own admission, the claimed invention (an abstract idea of collecting and analyzing data for business) is performed on a general purpose computer (“Various implementations of the subject matter described herein may be realized in digital electronic circuitry, integrated circuitry, …computer hardware, firmware, software, and/or combinations thereof. These various implementations may include implementation in one or more computer programs … interpretable on a programmable system including at least one programmable processor, which may be … general purpose…” see paragraph 100 and in any order/sequence of steps see paragraph 105 of the originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).  Thus, because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the Specification, as quoted above.  
With regards to applicant’s arguments relating Berkheimer to the instant rejections in the case, Examiner has not based the eligibility rejection on well understood, routine and Berkheimer are moot. In addition, Examiner has provided a citation to “an express statement in the specification or to a statement made by an applicant during prosecution” that demonstrates the well-understood, routine, conventional nature of the additional element(s).
	Applicant’s claims fall within both the “mental processes” grouping and the “certain methods of organizing human activity” grouping, see above rejection for specific reasoning.
Considering the claim limitations as an ordered combination adds nothing to the abstract ideas that is not already present when the limitations are considered separately. The ordered combination of limitations in each independent claim amounts to nothing more than the abstract ideas implemented with generic computer and hardware components that perform generic computer functions. Hence, the Examiner concludes that the ordered combination of limitations in each independent claim does not supply an “inventive concept” that renders the claim “significantly more” than the abstract ideas.  
With regards to applicant’s arguments directed to 35 USC 101, applicant argues the instant is rooted in technology.  The instant claimed invention is a computer technology solution to a financial/business modeling problem as disclosed in the originally filed specification at paragraphs 5-6, 10 and 17.  Further, the courts recently clarified that a relevant inquiry at step one is "to ask whether the claims are ·directed to an improvement to computer functionality versus being directed to an abstract idea." See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). It was contrasted that claims "directed to an improvement in the functioning of a computer" with  claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer Id . at *16-17. The claims are not directed to a specific improvement to computer functionality.  Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two. Applicant states the instant claimed invention “improves traditional credit monitoring computer system” but has not provided an analysis or explanation as to how the claimed invention improves the technology.  Applicant argues the invention improves the technical field of improving fraud detection technology without explaining how.  Examiner has not found any reference to an improvement in fraud detection technology in the originally filed disclosure.  There is no disclosure of fraud detection in the specification as filed. 
With regards to practical application, Examiner notes that in BASCOM the claims recited a “specific method of filtering Internet content” requiring “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.” The Federal Circuit decided that the claims satisfied § 101 under Mayo/Alice step two. The court reasoned that the claims covered “a technology-based solution to filter content on the Internet that overcomes existing problems with other Internet filtering systems” and “improve[s] an existing technological process.” As discussed above, the claims here do not improve an existing technological process. 
The 2019 Guidance identifies exemplary considerations indicating that additional elements in claims “may have integrated the [judicial] exception into a practical application.” As the above analysis indicates, the Examiner has evaluated Applicant’s arguments in light of those 
Examiner Note to Applicant: Examiner reminds applicant to refer to the suggestions provided by the Office for overcoming the 35 USC 101 subject matter eligibility rejections as discussed during the 03 December 2020 interview:  how does it determine which tree is the better tree?  Applicant's rep. stated: it uses an algorithm, improves model, how to qualify people. Examiner discussed if using AI to determine which decision tree is better than it would be helpful for applicant to show where the disclosure provides for this and in addition, it was suggested to bring in the causal model of claim 3 into claim 1 and provide a BASCOM reasoning for eligibility through ordered combination and by creating a technical improvement to the functioning of the offering computer system. Applicant should discuss, specifically,  the disclosure provides for how the invention determines which decision tree is the better tree.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. disclose mining customer credit using classification and regression tree and multivariate adaptive regression splines.  Fenton et al. disclose the use of Bayes and causal modelling in decision-making, uncertainty and risk.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen

Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691